DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 6/21/21 has been accepted and entered.  Accordingly, Claims 1, 3, 14, 29, 31, 40, 42, 44, and 46 have been amended.  New claims 49-52 have been added. 
Claims 2, 30, and 45 are cancelled. 
Claims 1, 3-11, 13-24, 29, 31-35, 40, 42-44, and 46-52 are pending in this application. 
In view of the amendment, i.e., “wherein the explicit signaling identifies at least a portion of the resource set and includes a quantity of one or two acknowledgement bits, wherein the quantity of one or two acknowledgment bits indicates use of the implicit resource mapping procedure” (claims 1, 29, 40, 44), the previous rejection to claims 1, 3-11, 13-24, 29, 31-35, 40, 42-44, and 46-48 under 35 U.S.C. 103 is withdrawn.  

Allowable Subject Matter
Claims 1, 3-11, 13-24, 29, 31-35, 40, 42-44, and 46-52 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicants amendments, i.e., “wherein the explicit signaling identifies at least a portion of the resource set and includes a quantity of one or two acknowledgement bits, wherein the quantity of one or two acknowledgment bits indicates use of the implicit resource mapping procedure” (claims 1, 29, 40, 44) have overcome the cited prior art.  An updated search has been performed and no prior art has 

Park et al. (U.S. Patent Application Publication No. 2019/0230685), which is directed to method and device for transmitting and receiving uplink signal between user equipment and base station in wireless communication system; and teaches that a base station configures an ACK/NACK resource indicator in the DCI; UE selects a PUDCCH resource in a subset in an implicit manner based on a DL assignment CCE index; base station utilizes both an explicit and implicit indications for allocating a HARQ-ACK resource; 
Chen et al. (U.S. Patent Application Publication No. 2016/0345311), which is directed to techniques for scheduling data communications with shortened time duration; and teaches that UE determines a CRC mask of the DCI that indicates whether the second data resources based on the second TTI are scheduled; 
Aiba et al. (U.S. Patent Application Publication No. 2019/0132093), which is directed to terminal apparatus, base station apparatus, communication method, and integrated circuit; and teaches that a transmission unit transmits the HARQ-ACK by using the third PUCCH resource in a case that the number of bits of the HARQ-ACK is smaller than a prescribed number, and transmits the HARQ-ACK by using the fourth PUCCH resource in a case that the number of bits of the HARQ-ACK is greater than the prescribed number (par [0235]); and
Fu et al. (U.S. Patent Application Publication No. 2018/0054280), which is directed to method and apparatus for transmitting HARQ-ACK feedback information in an enhanced carrier aggregation system; and teaches that UE determines the number of HARQ-ACK feedback information bits that needs to be transmitted; UE receives base station information signaling and obtains the number of the HARQ-ACK feedback information bits that needs to be transmitted (par [0105]); UE determines the number of 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein the explicit signaling identifies at least a portion of the resource set and includes a quantity of one or two acknowledgement bits, wherein the quantity of one or two acknowledgment bits indicates use of the implicit resource mapping procedure” (claims 1, 29, 40, 44) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REBECCA E SONG/Primary Examiner, Art Unit 2414